Exhibit 10(a)

NEOs, VPs and Up

 

Participant Name (“Grantee”):

Employee Number:

Grant Name:

Date of Grant:

Expiration Date:

Option Price:

Total Award:

Vest Schedule – Options

 

Vest Date

  

Vest Quantity

May 15, 2010    33  1/3% May 15, 2011    33  1/3% May 15, 2012    33  1/3%

TIM HORTONS INC.

2006 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

(with related Stock Appreciation Right)

Grant Year: 2009

THIS AGREEMENT is made effective as of the 15th day of May, 2009 (the “Date of
Grant”), by and among Tim Hortons Inc., a Delaware corporation (the “Company”),
the below-noted Employer, and the above-noted Grantee (collectively, the
“Parties”).

WHEREAS, the Company has adopted the Tim Hortons Inc. 2006 Stock Incentive Plan,
as amended from time to time (the “Plan”), in order to provide additional
incentive to certain employees and directors of the Company and its Subsidiaries
(as defined in the Plan);

WHEREAS, pursuant to Sections 6 and 7 of the Plan, the Human Resource and
Compensation Committee (the “Committee”) has determined to grant to the Grantee
on the Date of Grant an Option and a related Stock Appreciation Right (“SAR”),
each as provided herein, to encourage the Grantee’s efforts toward the
continuing success of the Company and its Subsidiaries;

WHEREAS, a SAR means a right to surrender to the Company, in whole or in part,
the unexercised Option to purchase Shares and to receive from the Company a cash
amount equal to the product of: (i) the excess of the Fair Market Value (as
defined in the



--------------------------------------------------------------------------------

Plan) of a Share on the date of exercise of the SAR over the Option Price (as
defined below); multiplied by (ii) the number of Shares as to which the SAR is
being exercised; and

WHEREAS, the Award is evidenced by this Agreement, which (together with the
Plan) describes all the terms and conditions of the Award.

NOW, THEREFORE, the Parties agree as follows:

1. Grant of Award. The Company hereby grants to the Grantee, on the Date of
Grant, a Nonqualified Stock Option (the “Option”) with a related SAR to purchase
the above-noted number of Shares (the “Award”) at the above-noted exercise price
per Share (the “Option Price”), subject to the terms and conditions of this
Agreement and the Plan. The Option is not intended to be treated as an option
that complies with Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).

2. Vesting; Term of Award. Except as otherwise provided in this Agreement, the
Award shall vest as follows:

(a) One-third (1/3) of the total Shares covered by the Award shall vest on
May 15, 2010, subject to rounding down the Award to the nearest whole Share as
of the vesting date;

(b) One-third (1/3) of the total Shares covered by the Award shall vest on
May 15, 2011, subject to rounding down the Award to the nearest whole Share as
of the vesting date; and

(c) One-third (1/3) of the total Shares covered by the Award shall vest on
May 15, 2012, subject to rounding down the Award to the nearest whole Share as
of the vesting date.

The Award shall expire seven (7) years after the Date of Grant (the “Expiration
Date”), whether or not the Award (or any portion thereof) has been exercised,
unless sooner terminated as provided in Section 4 of this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, if the
Award expires outside of a Trading Window, then the expiration of the term of
the Award shall be the later of: (i) the date the Award would have expired by
its original terms (including the terms set forth in Section 4 of this
Agreement), or (ii) the end of the tenth trading day of the immediately
succeeding Trading Window during which the Company would allow the Grantee to
trade in its securities; provided, however, that in no event shall the Award
expire beyond the tenth anniversary of the Date of Grant.

3. Exercise of Award. Subject to the limitations set forth in this Agreement and
in the Plan, the vested portion of the Award may be exercised in whole or in
part by providing to the Company or its designee at its principal office written
notice of exercise;

 

- 2 -



--------------------------------------------------------------------------------

provided that the Award may be exercised with respect to whole Shares only. Such
notice shall specify (i) whether the Grantee intends to exercise the Option or
the SAR and (ii) the number of Shares with respect to which the Award is to be
exercised.

(a) Exercise of SAR. If the Grantee desires to receive cash, as opposed to
Shares, upon exercise of all or a portion of the vested amount of the Award, the
Grantee will exercise the SAR. Upon the exercise of the SAR, the Grantee shall
be entitled to receive a cash amount from the Company equal to the product of:
(i) the excess of the Fair Market Value of a Share on the date of exercise of
the SAR over the Option Price; multiplied by (ii) the number of Shares as to
which the SAR is being exercised.

(b) Exercise of Option. If the Grantee desires to receive Shares, as opposed to
cash, upon exercise of all or a portion of the vested amount of the Award, the
Grantee will exercise the Option. If the Option is exercised, payment of the
Option Price for the number of Shares specified in the notice of exercise shall
accompany the written notice of exercise. The payment of the Option Price may be
made, as determined by the Committee in its sole discretion as of the time of
exercise, as follows: (i) in cash, certified check or bank draft; (ii) by
transferring Shares having a Fair Market Value equal to the aggregate Option
Price for the Shares being purchased and satisfying such other requirements as
may be imposed by the Committee, provided that such Shares have been held by the
Grantee for at least six months (or such other period as established from time
to time by the Committee); (iii) partly in cash and partly in Shares; (iv) by
surrender of Shares that the Grantee would have otherwise been entitled to
receive upon payment of the Option Price and exercise of the Option, equivalent
in value to the aggregate Option Price for the number of Shares specified in the
notice of exercise; or (v) through a cashless exercise, including through a
registered broker-dealer. The Committee shall determine the means and manner by
which Shares to be delivered upon exercise of the Option shall be settled and/or
satisfied, in its sole and absolute discretion.

(c) Tandem Nature of Award. Upon the exercise of the SAR, the Option shall be
canceled (i.e., surrendered to the Company) to the extent of the number of
Shares as to which the SAR is exercised. Upon the exercise of the Option, the
SAR shall be canceled to the extent of the number of Shares as to which the
Option is exercised or surrendered.

4. Termination of Employment.

(a) Death or Disability. Upon termination of the Grantee’s employment with the
Company and its Subsidiaries as a result of the Grantee’s death or the Grantee
becoming Disabled, the Award shall become immediately exercisable as of the date
of such termination of employment, and the Grantee (or, to the extent
applicable, the Grantee’s legal guardian, legal representative or estate) shall
have the right to exercise the Award for a period of four (4) years after the
date of such termination or, if earlier, until the Expiration Date.

 

- 3 -



--------------------------------------------------------------------------------

(b) Retirement. Upon termination of the Grantee’s employment with the Company
and its Subsidiaries by reason of the Grantee’s Retirement (as defined below),
for a period of four (4) years following the date of such Retirement (but in no
event beyond the Expiration Date), the Award shall remain outstanding and (i) to
the extent not then fully vested, shall continue to vest in accordance with the
vesting schedule set forth in Section 2 of this Agreement, and (ii) the Grantee
shall have the right to exercise the vested portion of the Award. For purposes
of this Agreement, “Retirement” shall mean termination of employment after
attaining age sixty (60) with at least ten (10) years of service (as defined in
the Company’s qualified retirement plans) other than by death, Disability or for
Cause.

(c) Termination in Connection with Certain Dispositions. In the event the
Grantee’s employment with the Company and its Subsidiaries is terminated without
Cause in connection with a sale or other disposition of a Subsidiary, the Award
shall remain outstanding and (i) to the extent not then fully vested, will
continue to vest in accordance with the vesting schedule set forth in Section 2
of this Agreement, and (ii) the Grantee will have the right to exercise the
vested portion of the Award for a period of one (1) year following the date of
such termination or, if earlier, until the Expiration Date.

(d) Termination for Cause. Upon the termination of the Grantee’s employment with
the Company and its Subsidiaries for Cause, the portion of the Award that has
not been exercised shall be forfeited (whether or not then vested and
exercisable) on the date of such termination.

(e) Termination for Any Other Reason. Upon the termination of the Grantee’s
employment with the Company and its Subsidiaries for any reason not described in
Section 4(a), 4(b), 4(c), or 4(d) of this Agreement, the Award shall (i) to the
extent not vested and exercisable as of the date of such termination of
employment, terminate on the date of such termination of employment, and (ii) to
the extent vested and exercisable as of the date of such termination of
employment, remain exercisable for a period of ninety (90) days following the
date of such termination of employment or, in the event of the Grantee’s death
during such ninety (90) day period, remain exercisable by the Grantee’s estate
until the end of one (1) year period following the date of such termination of
employment; provided, however, that, in either case, the Award shall not remain
exercisable beyond the Expiration Date.

5. Effect of Change in Control. In the event of a Change in Control, the Award
shall become immediately and fully exercisable.

6. Execution of Agreement. The grant of the Award to the Grantee shall be
conditional upon the Grantee providing evidence of the Grantee’s acceptance of
this Agreement to the Company or its designee (including by electronic means, if
so provided) no later than December 31, 2009 (the “Grantee Return Date”);
provided that if the Award would otherwise vest pursuant to Section 4 of this
Agreement before the Grantee Return Date, this requirement shall be deemed to
have been satisfied immediately before such vesting.

 

- 4 -



--------------------------------------------------------------------------------

7. Non-Transferability of Award. Except to the extent that, pursuant to this
Agreement or the Plan, the Grantee’s legal representative or estate is permitted
to exercise the Award, the Award is exercisable during the Grantee’s lifetime
only by the Grantee. The Award shall not be transferable except by will or the
laws of descent and distribution.

8. No Right to Continued Employment. Nothing in this Agreement or the Plan shall
interfere with or limit in any way the right of the Company or its Subsidiaries
to terminate the Grantee’s employment, nor confer upon the Grantee any right to
continuance of employment by the Company or any of its Subsidiaries or
continuance of service to the Company or any of its Subsidiaries.

9. Withholding of Taxes. Upon the exercise of the Award, the Company, the
Employer, or a trust established by the Company or the Employer to deliver
Shares under an Award (“Trust”), as applicable, shall require payment of or
other provision for, as determined by the Company, an amount equal to the
federal, state, provincial and local income taxes and other amounts required by
law to be withheld or determined to be necessary or appropriate to be withheld
by the Company, Employer or Trust, as applicable, in connection with such
exercise. In its sole discretion, the Company, Employer or Trust, as applicable,
may require or permit payment of or provision for such withholding taxes through
one or more of the following methods: (a) in cash, certified check or bank
draft; (b) by withholding such amount from other amounts due to the Grantee;
(c) by withholding a portion of the Shares then issuable or deliverable to the
Grantee having an aggregate Fair Market Value equal to such withholding taxes
and, at the Company’s election, either (I) canceling the equivalent portion of
the underlying Award or the Shares to be delivered and the Company, Employer, or
Trust paying the withholding taxes on behalf of the Grantee in cash, or (II)
selling such Shares on the Grantee’s behalf; (d) by withholding such amount from
the cash then issuable in connection with the Award; or (e) by the Grantee
transferring Shares having a Fair Market Value equal to such withholding taxes
to the Company, Employer or Trust, as applicable, provided that such Shares have
been held by the Grantee for at least six months (or such other period as
established from time to time by the Committee).

10. Grantee Bound by Plan; Award Subject to Terms of Plan. The Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. This Agreement shall be construed in accordance
and consistent with, and is subject to, the provisions of the Plan (the
provisions of which are hereby incorporated by reference), as well as any and
all determinations, policies, instructions, interpretations and rules of the
Committee in connection with the Plan, including the Option/SAR Exercise and
Settlement Policy adopted by the Committee. Except as otherwise expressly set
forth herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

- 5 -



--------------------------------------------------------------------------------

11. Modification of Agreement. The Board or Committee may make amendments or
changes to this Award, subject to the terms and conditions of Section 22 of the
Plan.

12. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

13. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware without
giving effect to the conflicts of laws principles thereof.

14. Successors in Interest and Assigns. The Company and the Employer may assign
any of their respective rights and obligations under this Agreement without the
consent of the Grantee. This Agreement shall inure to the benefit of and be
binding upon any successors and assigns of the Company and the Employer. This
Agreement shall inure to the benefit of the Grantee’s legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company and
the Employer under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

15. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee’s heirs, executors, administrators and successors, and the
Company and its Subsidiaries for all purposes.

16. Entire Agreement. This Agreement and the terms and conditions of the Plan
constitute the entire understanding between the Grantee and the Company and its
Subsidiaries, and supersede all other agreements, whether written or oral, with
respect to the Award.

17. Headings. The headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement.

18. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement.

19. Recoupment Policy upon Restatement of Financial Results. The Award, and any
proceeds therefrom, is subject to the Company’s right to reclaim its benefits in
the event of a financial restatement pursuant to the Recoupment Policy Relating
to

 

- 6 -



--------------------------------------------------------------------------------

Performance-Based Compensation (the “Recoupment Policy”) adopted by the Board.
If the Company’s financial statements are required to be restated for any
reason, the Board will review the Award earned by the Grantee. If the Board
determines that, after a review of all of the relevant facts and circumstances,
the grant of the Award was predicated upon the achievement of certain financial
results that were subsequently corrected as part of a restatement and a lower
Award would have been made to the Grantee based upon the restated financial
results; then, the Board will seek recoupment of the Award to the extent that
the Board deems appropriate.

20. Language. The Parties hereto acknowledge that they have requested that this
Agreement and all documents ancillary thereto, including all the documentation
provided to the Grantee in respect of the Award, be drafted in the English
language only. Les Parties aux présentes reconnaissent qu’elles ont exigé que la
présente convention et tous les documents y afférents, y compris toute la
documentation transmise au bénéficiaire relativement à l’octroi des droits prévu
aux présentes,soient rédigés en langue anglaise seulement.

21. Accessing Information. A copy of the Plan and prospectus for the Plan, as
may be amended, can be found by the Grantee by accessing his/her Solium
Shareworks account at www.solium.com. That site also contains other general
information about the Award.

22. Confirming Information. By accepting this Agreement, either through
electronic means or by providing a signed copy, the Grantee (i) acknowledges and
confirms that he/she has read and understood the Plan, the related prospectus,
this Agreement and all information about the Award available at the Solium
website, and that he/she has had an opportunity to seek separate fiscal, legal
and taxation advice in relation thereto; (ii) acknowledges that he/she has been
provided with a copy of the Annual Report on Form 10-K for the most recently
completed fiscal year of the Company; (iii) agrees to be bound by the terms and
conditions stated in this Agreement, including without limitation the terms and
conditions of the Plan, incorporated by reference herein; and (iv) acknowledges
and agrees that acceptance through electronic means is equivalent to doing so by
providing a signed copy.

[EXECUTION PAGE FOLLOWS]

 

- 7 -



--------------------------------------------------------------------------------

TIM HORTONS INC. (“Company”) By:  

 

Name:  

 

Title:  

 

[EMPLOYER] (“Employer”) By:  

 

Name:  

 

Title:  

 

 

- 8 -